 

 
Shareholder Relations
 
INVESTOR RELATIONS CORPORATE DEVELOPMENT
 
 
 
1569 Parkview Drive, Santa Clara, UT 84765
 
435.634.8018 - general office 435.680.1752 - direct
 
laurieroop@hotmail.com - email laurie@shareholder-relations.net - email

 
 
FINANCIAL CONSULTING AGREEMENT


TO:
Mr. Dwight Babcock, COB and CEO
AT:
IsoRay Medical
ADDRESS:
6464 East Grant Road
 
Suite 250
 
Tucson, AZ 85715
PHONE:
520.298.3360
FAX:
520.296.7948
FOR:
Financial Consulting
DATE:
August 1, 2011

 
QUALIFICATIONS - Shareholder Relations, an investor relations firm established
in 1988, has represented well over 90 companies in 20 industries. The firm's
associates have over 100 years of combined experience in various aspects of the
securities industry - including retail and institutional sales, sales
management, operations, trading, corporate finance and syndication. In this
business of short­term-oriented projects, Shareholder Relations represented one
company for seven years, two others for four years and average's a
two-and-one-half-year association with its clientele. Shareholder Relations runs
cost-effective, pragmatic investor relations campaigns designed to raise
investor awareness and broaden the shareholder base. Our financial professionals
also offer corporate development services, including mergers and acquisitions,
and introductions to a wide variety of funding sources for private and public
financings, syndication assistance with such financings and marketplace
sponsorship.
 
TASKS: Shareholder Relations (the "Consultant"), understands that IsoRay Medical
("ISR"), or (the "Client"), wishes to widen ownership in their common stock via
a broader audience mix within retail brokers, individual investors and, at a
point subsequent, through institutional/managed funds. It is mutually understood
that ISR would like Shareholder Relations to assist in all aforementioned tasks
as much as is reasonably, and lawfully possible. Furthermore, it is mutually
understood that the Client would like the Consultant's assistance with other
investor relations-related tasks, and, potentially, those falling under the
guidelines of general corporate development.
 
 
 

--------------------------------------------------------------------------------

 
 
Services to Be Rendered By Shareholder Relations
 
The parties to this Agreement are Shareholder Relations (the "Consultant"), a
Utah sole proprietorship, and IsoRay Medical (the "Client"), a Minnesota
Corporation. This Agreement shall be nonexclusive.
 
Corporate Development and Related Assistance Program
 
 
·
  Shareholder Relations, through its database of investment banking firms,
institutional investors and others as related, will assist the Client/Client's
Investment Banker, on a best-efforts basis, in completing its various fundings
and 'over subscribing' said fundings, thus adding to after-market interest, when
and if needed/as Client requests said assistance.

 
·
As well, and with the Client's approval, Shareholder Relations will arrange for
due diligence meetings - some one-on-one, others to be held in group format - in
certain select cities where the Client has not met with members of the financial
industry and/or wherein the Client feels that more attention to the offering(s)
is warranted. In these instances, the Consultant may accompany the
Client/Client's representative(s); in others, the Client will not be present. As
the Consultant will constantly strive to maintain a cost-conscious work ethic
for the benefit of ISR, Shareholder Relations feels their presence is not always
necessary.

 
·
Should, upon discussion with the Client, and obtaining the Client's agreement,
the Consultant may, from time to time, and during any funding process, assist
the Client in creating or simply supplementing materials related to ISR for
presentation during due diligence and related meetings.

 
·
Other tasks as related to Corporate Development such as assistance with building
the Advisory Board; making recommendations for Board of Director's; M&A
assistance and all other tasks as related, ONLY as requested by ISR in writing
and per addendum to this Agreement.

 
Investor Relations Program
 
Upon completion of a proper investor relations audit for ISR, and to be
completed on- site at the Company's Redmond, WA headquarters and by two of
Consultants representatives, the Consultant would offer a written investor
relations-related (IR) audit to ISR. (Consultant also considers this audit to
cover regulatory-required due diligence as well as the IR audit, and whereby
Consultant will perform other tasks related such as taking certain digital
photography to be utilized in collateral materials, etc.)
 
 
·
Shareholder Relations will assist the Client in producing a two-page Corporate
Overview, similar to the Executive Summary's details as offered below; the
Overview will be updated per the Client's core operational and publicly held
entity's developments, as placed in the public domain

 
 
·
Should the Client and Consultant determine further requirement for the
following,    more detailed collateral piece, known as an Executive Summary,
same would be produced per Addendum to this Agreement: Shareholder Relations
will assist the Client in producing an Executive Summary, consisting of
approximately 2,000 — 2,500+ words. This Summary will be suitable for
distribution to stockbrokers, institutional funds and individual investors; as
well as financial and industry- related media, in the format widely recognized
and commonly used by Shareholder Relations throughout the preceding 20+ years.

 
 
2

--------------------------------------------------------------------------------

 
 

 
·
Shareholder Relations will also assist in the production and distribution of
what would become a Company-issued basic broker/investor package and other
various written materials for use within the financial and media communities and
the Client's individual investors; others as called for.

 
·
Shareholder Relations shall devote time each market day, as is reasonably
possible, calling on existing investors, brokers and media members, as well as
new-to-the-Company brokers, fund managers and other interested parties to tell
the Client's story or offering follow up assistance. The time devoted to
outgoing calls will vary beginning with primarily outgoing calls to build upon
the audience, and eventually reverting to primarily answering query calls as the
audience builds over time. Please note, however, that the process of adding
new-to-the-Company investment interest is ongoing, as will be the Consultant's
efforts at assisting in a variety of other tasks for the Client's benefit.

 
·
Plus, follow up to:

 
o
1) Determine retail broker, institutional, analytical, individual investor and
other interest after they review the materials we send;

 
o
2) Determine what additional materials said party requires;

 
o
3) Determine how much buying the party , or is, inclined to do;

 
o
4) Further assist retail brokers and help them refine their story to investors;

 
o
5) Calls to the newly formed Client interested parties database with material
press releases or new developments explaining the significance of the release(s)
or development(s) to the broker and their investors; and

 
o
6) Periodic calls (depending on the frequency of news releases — we believe that
existing brokers should get a call at least monthly — many brokers will be
called weekly depending on their interest level) to the brokers to create and
continue top-of-mind awareness and help with broker pitches.

 
·
Shareholder Relations will compose/review or edit investor relations-specific
press releases for the Client through notes and/or financial reports provided by
the Client. Shareholder Relations will also advise the Client as to best case
distribution newswires. Consultant suggests that Client use Business Wire for
all of their press release needs. Shareholder Relations will ensure that the
Client is advised of best practices for release content and distribution,
especially according to the prevailing regulatory agencies. (Ex. US Securities
and Exchange Commission's Regulation FD).

 
·
Shareholder Relations, at Client's request, will set-up, introduce management,
and monitor each conference call for the Client's material events. Shareholder
Relations will report to the Client with corresponding attendance records, and
in accordance, perform follow-up contact.

 
·
Shareholder Relations will email, and/or mail news releases, as they become
available, to interested brokers, and other parties that are newly generated, or
with which the Client asks us to communicate.

 
·
Consultant will assign one primary representative to field calls from existing
brokers, institutional fund managers, individual investors, analysts and members
of the media.

 
·
Consultant will perform all follow-up communications to the same group.

 
·
Compose, update and disseminate Client fact sheets on an as-needed basis.

 
 
3

--------------------------------------------------------------------------------

 
 
 
·
Organize due diligence meetings, if, and as needed; this activity would require
an addendum to this Agreement, unless said meetings would be set-up on a one-
on-one basis only.

 
·
Shareholder Relations will, from time to time, work to initiate news coverage
from trade and/or mass media-based publications as applicable to the Client's
business, and as approved by the Client and/or work with any existing public
relations consultant(s) that the Client may have under contract.

 
·
Shareholder Relations will assist the Client in maintaining its web site's
investor relations and related pages only by submitting suggested improvements
thereto, and only to Mr. Dwight Babcock; work as related and directly with the
Client's web master would require a written agreement by Client and approved by
Mr. Dwight Babcock.

 
·
Shareholder Relations will monitor web-based financial message boards; related
blogging sites, etc., and report to Client as to any seriously disturbing input
thereof.

 
·
Shareholder Relations will create an electronic clipping file as related to the
Client's core industry. It will be received twice daily and reviewed in kind.
Any news of urgent relevance will be forwarded to the Client's designated
member(s) of management via email, and in a timely manner; some news clippings,
or quotes taken from the media, and as properly utilized, may be used in
investor packages.

 
·
As the following frequently becomes a natural part of our day-to-day Investor
Relations' work, Shareholder Relations will gladly assist the Client in a
variety of corporate development related activities. Such activities shall be
defined as, among other actions, and only as agreed upon with Client's
management: seeking acquisition candidates, performing an initial but thorough
due diligence on same, making written presentation to Client's management of
same, arrange for meeting(s) between Client's management and that of the
candidates; assisting in building out a suitable advisory board; assisting in
acquiring any additional funding, whether equity or debt. Other corporate
development consulting tasks as required (Please see the Corporate Development
Program information as listed above and any contractual requirements as
related.)

 
·
Other tasks, to be determined, as Consultant's work progresses, and as mutually
agreed upon by Client and Consultant, some, if not most of which, would be
handled in writing only, and via email acceptable, as certain tasks would
require substantial, additional time and, therefore, labor on the part of
Consultant, and compensation for the Consultant on the part of the Client.

 
Remuneration
1)
A payment of $1,000, to be paid at the execution of this Agreement, which will
be used as a pre-payment of minor expenses which will be billed to, and paid by,
the Client, each month.

2)
Plus, a base fee of $5,000 per month, to be paid by the fifteenth (15th), of
each month, essentially in advance of the month's work.

3)
Expenses for printing, postage, copying, overnight courier services, certain
phone and conference call charges, any required travel and entertainment
expenses (including airfares, ground transportation, lodging and meals).
Individual expenses greater than $300 per month will be pre-approved by
Mr. Dwight Babcock, or his designated representative.
Please note: Web casting/conference call accounts (for earnings reports or
emergency conference calls to the general public) and Business Wire accounts
MUST be set-up and paid directly by the Client. The Client also agrees to
provide Consultant with account privileges, e.g. Business Wire for press release
distribution.



 
4

--------------------------------------------------------------------------------

 
 
4)
Expenses are billed in arrears at the end of each month and prompt payment is
expected.

5)
Certain other expenditures will be billed directly/paid in advance as per need
for Client-related activities such as airfares, hotel rooms (upon check in) and
other costs associated with travel, such as the initial Investor Relations
Audit/due diligence meeting to be performed at the Client's WA-based
headquarters, and others as related.

6)
ISR will also grant the Consultant an equity position in the Company to consist
of not less than 15,000 warrants to purchase Client's common shares at a basis
of $1.10 per warrant, equal to the closing price of the Client's common stock on
the date of execution of this Agreement; warrants will be immediately vested
upon mutual execution of this Agreement and said warrants will be issued on a
cashless exercise basis. It is mutually agreed that said warrants will be issued
as per Consultant's written request, following the mutual execution of this
Agreement, and as follows: 7,000 warrants assigned to Mr.Elwayne Hafen, 7,000 to
Ms. Laurie S. Roop and 1,000 to Mr. John Lefebvre.

 
Code of Conduct / Ethics
1
Shareholder Relations will maintain the highest possible standards and will obey
all rules and regulations of the securities markets.

2
Client agrees to hold Shareholder Relations harmless for any and all
misstatements made by Client and subsequently conveyed to the financial
community by Shareholder Relations.

3
Client agrees to nominate a person within their organization to act as a point
person for the Client and to convey a consistent message to Shareholder
Relations.

4
Client agrees to give an accurate summary of prior Investor Relations
activities.

5   
In the event that the Client is using Shareholder Relations to seek funding,
Client will inform Shareholder Relations of all prior contacts that have been
approached for funding and what the outcome or status of each contact has been.

6   
Client will make every effort to inform Shareholder Relations of any new
contacts for funding made within a 24-hour period, and keep Shareholder
Relations current on all developments.

7  
Shareholder Relations agrees to keep information given to it by Client
confidential when the Client has specifically mentioned that the content is
confidential.

8
Client agrees to abide by the highest standards with respect to ethical
behavior.

9  
Client agrees not to mention to any outside sources those to whom Shareholder
Relations has introduced to the Client.

10
Client will not knowingly misrepresent or exaggerate any information about
itself to Shareholder Relations.

11
Client agrees to give timely notice to Shareholder Relations of any material
change in the financial (or other) condition of the Client Company.

 
 
5

--------------------------------------------------------------------------------

 
 
12
Client agrees to make itself available for all meetings and phone conferences
arranged by Shareholder Relations, and in a timely manner.

13
Client agrees to always return the calls and/or emailed messages from
Shareholder Relations in a timely fashion.



 
ENTIRE AGREEMENT
 
This Agreement constitutes the entire Agreement of the parties and any prior
discussions, warranties, representation, understandings, or agreements are
merged herein and bound hereby.
 
SUCCESSORS AND ASSIGNS
 
This Agreement shall inure to the benefit of, and responsibilities hereunder
shall bind, the parties, their successors, heirs, and assigns.
 
NO AMENDMENT
 
This Agreement may not be amended except by a written, signed document by both
parties.
 
TERM
For billing purposes, the beginning of this Agreement shall be August 1, 2011,
although it has been mutually agreed that monthly payments will be made on, or
as close to the 15th of each month as possible, and in accordance with the
Client's typical pay cycle. The term of this Agreement shall be for six (6)
months. Near the end of this Agreement's six-month term, both parties to this
Agreement will consent to discussion for, and concerning, a mutually agreed upon
Amendment to the "Tasks" and "Remuneration" sections of this Agreement, thereby
considering a renewal, so to speak, of a working Agreement between both parties
for a time period to-be-determined. Any disputes arising out of this Agreement
shall be settled in Maricopa County, the state of Arizona.
 
PLEASE NOTE: Important correspondence, news items and Company checks shall be
sent via Federal Express (brand name only) overnight courier. All cash fees are
to be paid via Company bank check. Should Client make the decision to commence
payments via wire transfer, please inquire as to bank wire instructions, and
same will gladly be provided. Thank you.
 
If this Agreement meets with your approval, please indicate by executing a copy
of this Agreement and returning a copy with an original signature as soon as
possible. Subsequently. please forward a check in the amount agreed upon (in
this case, and in accordance with this Agreement's beginning expense allowance
and first month's fee, a total of $6,000.00, due and payable on August 15, 2011,
made payable to the order of Laurie S. Roop. Thank you.
 
 
Accepted by:
 
/s/ Dwight Babcock     8/1/2011
 
/s/ Laurie S. Roop        8/2/2011_
Dwight Babcock           -Dated
 
Laurie S. Roop              -Dated
COB and CEO
 
President
IsoRay Medical
 
Shareholder Relations


6

--------------------------------------------------------------------------------